Citation Nr: 0428336	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD), 
claimed as secondary to residuals of multiple shell fragment 
wounds (SFWs).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which, in 
pertinent part, denied the above claims.

In August 2001 and October 2003, the Board remanded the case 
to the RO for additional development.  It is now before the 
Board for further appellate consideration.

A review of the record indicates that the veteran has 
requested additional benefits for one of his sons as a 
helpless child.  This issue is referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.  This case must be remanded to the RO 
for compliance with the notice and duty to assist provisions 
of the VCAA.

Service Connection for a Psychiatric Disorder

The veteran seeks service connection for a psychiatric 
disorder, to include as secondary to multiple SFWs.  In 
statements dated in February 2000 and September 2001, a 
private physician, L. V. C., M.D., indicated that the veteran 
has mental disorders due to wounds suffered in the Korean 
War; that the veteran has nightmares and cries when he 
remembers war-related events, that he has diagnosed the 
veteran with anxiety, depression, anemia and post-war 
syndrome; and that the veteran currently is on several 
psychiatric medications including diazepam.  Post-war 
syndrome is another term for post-traumatic stress disorder 
(PTSD).  With regard to PTSD, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2003).  The veteran 
has a Combat Infantry Badge and a Purple Heart, indicating 
that he was a combat veteran, and bringing him within the 
scope of the holding in Cohen v. Brown, 10 Vet. App. 128 
(1997), which relaxed certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.  
Consequently, the veteran's stressors are deemed verified.  

In compliance with the August 2001 Board remand, the RO sent 
the claims file to the examiner, who have performed a VA 
mental disorders examination on the veteran, to review the 
claims file then offer an opinion as to whether the veteran 
has a psychiatric disorder that is related to, or had been 
worsened by, his SFWs.  After her review, the examiner 
confirmed her earlier opinion diagnosing the veteran with 
anxiety disorder, not otherwise specified (NOS), and opining 
that it is not likely that his diagnosed disorder has any 
relationship to the wounds he received during military 
service or any residuals of those wounds.  In support of her 
opinion, the examiner indicated that the veteran's private 
physician was a specialist in internal medicine, did not 
indicate that the veteran was receiving regular psychiatric 
treatment, and did not offer any information to substantiate 
his assessment that the veteran has mental disorders due to 
wounds suffered in Korea.  Instead, the examiner indicated 
that the veteran met only one symptom for PTSD, that is, the 
fact that he has nightmares and cries when he remembers 
events related to Korea; but she said nothing about the facts 
that the veteran had met the verified stressor criteria, 
having received a Combat Infantry Badge and a Purple Heart, 
and was taking psychotropic medication.  Moreover, the RO has 
not provided the veteran with the regulations pertaining to 
service connection for PTSD.  On remand, the RO should make 
another attempt to obtain treatment records, in particular 
from the veteran's private physician, Dr. L. V. C., and 
should have the veteran re-examined by a different VA 
psychiatrist to determine whether he has a psychiatric 
disorder, to include PTSD, related to service or to his 
service-connected residuals of SFWs.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

TDIU

The veteran also seeks a TDIU.  In order to establish 
entitlement to a TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002, 2003).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

The Board observes that the rating criteria pertaining to 
skin disorders, to include scars, were amended, effective 
August 30, 2002, respectively.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002) (as amended by 67 Fed. Reg. 58,448 (Sept. 16, 
2002)).  The RO did not provide notice to the veteran of 
either the former or current skin rating criteria or of all 
likely rating criteria under 38 C.F.R. §§ 4.71a, 4.73, 4.114, 
and 4.118, pertaining to his various service-connected 
disabilities nor advise him that a total disability rating 
may also be assigned on an extra-schedular basis, under the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  It appears that the veteran filled out a 
VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, himself and 
the form was not sent to his last employer to complete.  

The Board notes that the duty to assist includes providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  The Board observes that no 
examiner has been asked to render an opinion as to the 
overall effect of the veteran's service-connected 
disabilities together on the veteran's ability to obtain and 
retain employment.  Service medical records show extensive 
hospitalization (5 months) and subsequent surgery as a result 
of the SFWs the veteran received in a grenade explosion 
during the Korea War.  The veteran has not been afforded a 
muscle examination to determine the nature and extent of 
residuals of SFWs and his last intestine and scar VA 
examinations were performed in 2000 without a review of the 
veteran's claims file.  Moreover, the 2000 VA examiners noted 
that SFW scars on the right forearm, left posterior thigh, 
right leg, and intestine were tender and some were noted as 
keloid.  On remand, orthopedic/muscle, skin and intestine 
examinations should be performed to ascertain the nature and 
extent of the veteran's residuals of SFWs and scars due to 
colestomy with resection of the large intestine.  Clinical 
findings must be reported in detail, including measurement of 
the areas of the scarring, limitation of function, and pain.  
On remand, the RO should consider separate ratings for the 
various areas of the body involved and all likely diagnostic 
codes for the veteran's residuals of SFWs and surgical 
scarring due to the colestomy and resection of the large 
intestine.  In addition to Diagnostic Codes 5303 and 5317 for 
the left shoulder and the right and left buttocks, the RO 
should consider rating the SFW residuals of the right leg, 
the left posterior thigh, and the left groin under Diagnostic 
Codes 5312, 5313 and 5319, respectively, and the residuals of 
a colestomy with resection of the large intestine under both 
Diagnostic Codes 7303 and 7329, in addition to the former and 
current criteria for rating scars under Diagnostic Codes 7804 
and 7805.  As the veteran's claim was received on February 2, 
2000, the RO should ask the veteran to identify health care 
providers and make another attempt to obtain treatment 
records from January 1999 to the present for his service-
connected disorders.  The Board notes that all of the 
veteran's current ratings have been in effect since January 
12, 1955 and thus are protected from reduction under the 
provisions of 38 C.F.R. § 3.951(b) (2003).

Finally, the Board observes that the veteran's service-
connection claim for a psychiatric disorder, to include PTSD, 
is so closely tied with the issues of entitlement to a TDIU, 
that a final decision on these latter issues cannot be 
rendered until a decision on the service-connection issue has 
been rendered, and thus they are "inextricably intertwined."  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should send a VA Form 21-4192, 
Request for Employment Information in 
Connection with Claim for Disability 
Benefits, to the veteran's last employer, 
Departmento Obras Publicas (Department of 
Public Works), in San Juan and allow an 
appropriate time for completion.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder from January 1954 to 
the present and for residuals of shell 
fragment wounds (SFWs) and a colestomy 
with resection of the large intestine due 
to SFWs from January 1999 to the present.  
The RO should attempt to obtain records 
from each health care provider he 
identifies, to include records from Dr. 
Lumen Vera Colon in Aibonito, Puerto 
Rico.  If records are unavailable, please 
have the provider so indicate.  

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must (1) request or tell the claimant to 
provide any evidence in his possession 
that pertains to his service-connection 
and TDIU claims and (2) inform him that a 
total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), and, in the 
latter case, (3) inform him of any 
information and evidence not of record 
(a) that is necessary to substantiate the 
TDIU claim, (b) that VA will seek to 
provide, and (c) that the claimant is 
expected to provide if the provisions of 
38 C.F.R. § 4.16(b) are used.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

4.  After items 1 through 3 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded a psychiatric examination to 
identify any psychiatric disorder found 
and the etiology of such disorder and 
orthopedic/muscle, skin and intestine 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of multiple shell fragment 
wounds (SFWs) and a colestomy with 
resection of the large intestine.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
a psychiatrist, who has not already 
examined him, to identify any psychiatric 
disorder found, to include PTSD, and, if 
so, the etiology of such disorder.  The 
claims file and copies of 38 C.F.R. 
§ 4.125(a) and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder, to include PTSD?

(b) If a psychiatric disorder is found, 
the examiner should determine the 
etiology and the nature and extent 
thereof.  The examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) is 
related to active duty or the result of 
some incident of active service or (2) is 
related to his service-connected shell 
fragment wounds (SFWs) or (3) has been 
aggravated (worsened) by his SFWs.  The 
Board notes that the veteran is deemed to 
have verified stressor(s) under the law, 
if a diagnosis of PTSD is found 
appropriate.  The rationale for any 
opinion and all clinical findings should 
be reported in detail.  

Second, the veteran should be afforded an 
orthopedic/muscle examination to 
determine the nature and extent of the 
veteran's residuals of SFWs and scars of 
the right and left buttocks, left 
shoulder, left posterior thigh, left 
groin, and right leg, and residuals of a 
colestomy with resection of the large 
intestine.  Tests of strength, endurance 
or coordinated movements comparing the 
corresponding muscles of the uninjured 
side with the injured side should be 
done.  If range of motion studies 
demonstrate any limitation of motion, the 
orthopedic/muscle examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The orthopedic/muscle 
examiner should specify any anatomical 
damage, identify the muscle groups 
involved, and describe any functional 
loss, including the inability to perform 
normal working movements with normal 
excursion, strength, speed, coordination, 
and endurance and whether muscles swell 
and harden abnormally in contraction.  
The muscle examiner should indicate 
whether there is evidence of fatigue-like 
pain, impairment of coordination and 
uncertainty of movement, fascial defect, 
atrophy, impaired tonus, loss of fascia 
or muscle substance and whether there is 
normal firm resistance of muscles or loss 
of power, weakness or lowered threshold 
of fatigue when compared to the sound 
side.  The orthopedic examiner should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The orthopedic examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

Third, the skin examiner should expressly 
give the extent of the scarring related 
to residuals of SFWs and scarring of the 
right and left buttocks, left shoulder, 
left posterior thigh, left groin, and 
right leg, and residual scarring due to a 
colestomy with resection of the large 
intestine in square inches or square 
centimeters, should indicate whether the 
veteran's scarring is unstable (i.e., 
frequent loss of covering of skin over 
the scar), deep, superficial (i.e., not 
associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, ragged, adherent, or tender 
and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should take into consideration 
unretouched color photographs when 
evaluating under these criteria.  

Fourth, the veteran should be afforded an 
intestine examination to determine the 
nature and extent of the veteran's 
residuals of a colestomy with resection 
of the large intestine due to shell 
fragment wounds.  The examiner should 
indicate whether the symptoms associated 
with the resection of the large intestine 
are slight moderate or severe.  Where 
residual adhesions of the peritoneum 
constitute the predominate disability, 
the examiner should indicate whether the 
symptoms are moderately severe (that is, 
characterized by partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain) or severe (that is, 
characterized by definite partial 
obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic 
distention, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage). 

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of these disabilities together, 
without consideration of any nonservice-
connected disabilities or his age on the 
veteran's ability to obtain and retain 
employment.  The examiners should clearly 
outline the rationale for any opinion 
expressed.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

5.  Following completion of the above, 
the RO should readjudicate the veteran's 
claims for a psychiatric disorder, to 
include PTSD and for a TDIU, including 
review of any additional evidence 
obtained on remand.  In particular, 
review of the TDIU claim should include 
consideration of the provisions of the 
former and current skin rating criteria; 
separate ratings for the various muscle 
groups of the body involved and all 
applicable diagnostic codes under 
38 C.F.R. §§ 4.71a, 4.73, 4.114, and 
4.118 (2003) for the veteran's residuals 
of SFWs and residuals of a colestomy with 
resection of the large intestine due to 
SFWs; and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.56 (2003).  In 
particular, Diagnostic Codes 5303, 5312, 
5313, 5317 and 5319 for residuals of SFWs 
to the left shoulder, right leg, the left 
posterior thigh, right and left buttocks 
and the left groin and Diagnostic Codes 
7303 and 7329 for residuals of a 
colestomy with resection of the large 
intestine, in addition to the former and 
current criteria for rating scars under 
Diagnostic Codes 7804 and 7805.  If any 
determination remains unfavorable to the 
appellant, he and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC), which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal.  In particular, 
if service connection for PTSD is denied, 
the SSOC should set forth the provisions 
of 38 C.F.R. § 3.304(f) (2003).  The 
requisite period of time for a response 
should be afforded before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




